Order, Supreme Court, New York County, entered on May 12, 1980, unanimously affirmed, without costs and without disbursements. We note that counsel for the. landlord respondent made a representation in open court that for 15 days after notice of entry of this court’s order the tenants who have not heretofore purchased will be given an opportunity in accordance with all terms of the Fifth Amendment to purchase at $138 per share. No opinion. Concur—Kupferman, J. P., Birns, Sandler, Markewich and Bloom, JJ.